DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/25/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/12/2019, 5/12/2020, 7/31/2020, 10/28/2020, 1/13/2021, 1/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #15687180 received on 1/25/2021. Claims 4, 8-9 and 20 are cancelled. Claims 1-3, 5-7, 10-15 and 17-19 are amended. Claim 16 is previously presented. Claims 1-3, 5-7, 10-19 are pending. All pending claims are considered and examined.
Claim Objections
Claim 6 is objected to because of the following informalities:  “rfid” should be RFID.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-6 and 14-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hayes, Sr. (US 6898489 B1).
Regarding claim 1, Hayes, Sr. discloses a vehicle control system with radio frequency identification tag comprising:
a housing 14 (col. 3, line 66 - col. 4, line 7); and
a memory for storing information (col. 3, lines 28-41);
wherein the RFID tag is operatively coupled to an electrical system of a vehicle via a wireless connection (col. 3, lines 39-41: The RFID tags transmit the alphanumeric code to the radio frequency reader, which is operably connected to the computer; col. 4, lines 23-26: radio frequency link);
wherein a presence of the RFID tag is required in order to start the vehicle (col. 5, lines 42-47: If information has been received from the reader 24, the computer compares the received data with the stored data 72. If the received data matches the stored data, the computer 30 sends an activation signal to the operational system 74, and the vehicle 40 can be operated);
wherein removal of the RFID tag causes disablement of the vehicle (col. 5, lines 37-42: The RFID tags transmit the alphanumeric code to the radio frequency reader, which is operably connected to the computer
Regarding claim 2, Hayes, Sr. discloses the apparatus of claim 1 above and further discloses wherein the information includes an owner identification (col. 1, lines 28-32: information identifying the owner of the item or specific handling requirements can be encoded into the RFID tag).  
Regarding claim 3, Hayes, Sr. discloses the apparatus of claim 1 above and further discloses wherein the information includes a registration number associated with the vehicle (col. 3, 56-65 and col. 6, lines 38-44).
Regarding claim 5, Hayes, Sr. discloses the apparatus of claim 1 above and further discloses wherein the information includes a serial number (col. 3, 56-65 and col. 6, lines 38-44).  
Regarding claim 6, Hayes, Sr. discloses the apparatus of claim 1 above and further discloses wherein the RFID tag recognizes and responds to a signal from an interrogator (col. 4, lines 41-48).
Regarding claim 14, Hayes, Sr. discloses:
an RFID interrogator (col. 4, lines 41-48); and
 an RFID tag, the RFID tag comprising:
a housing 14 (col. 3, line 66 - col. 4, line 7); and
a memory for storing information (col. 3, lines 28-41);
wherein the RFID tag is operatively coupled to an electrical system of a vehicle via a wireless connection (col. 3, lines 39-41: The RFID tags transmit the alphanumeric code to the radio frequency reader, which is operably connected to the computer; col. 4, lines 23-26: radio frequency link);
wherein a presence of the RFID tag is required in order to start the vehicle (col. 5, lines 42-47: If information has been received from the reader 24, the computer compares the received data with the stored data 72. If the received data matches the stored data, the computer 30 sends an activation signal to the operational system 74, and the vehicle 40 can be operated);
col. 5, lines 37-42: The RFID tags transmit the alphanumeric code to the radio frequency reader, which is operably connected to the computer).  
Regarding claim 15, Hayes, Sr. discloses:
a housing 14 (col. 3, line 66 - col. 4, line 7); and
a memory for storing information (col. 3, lines 28-41); 
wherein the RFID tag is operatively coupled to an electrical system of an object via a wireless connection (col. 3, lines 39-41: The RFID tags transmit the alphanumeric code to the radio frequency reader, which is operably connected to the computer; col. 4, lines 23-26: radio frequency link);
wherein removal of the RFID tag causes disablement of the object (col. 5, lines 37-42: The RFID tags transmit the alphanumeric code to the radio frequency reader, which is operably connected to the computer).  
Regarding claim 16, Hayes, Sr. discloses the apparatus of claim 15 above and further discloses wherein the object includes a vehicle (col. 3, lines 28-39).  
Regarding claim 17, Hayes, Sr. discloses the apparatus of claim 15 above and further discloses wherein the information includes an owner identification (col. 1, lines 28-32: information identifying the owner of the item or specific handling requirements can be encoded into the RFID tag).
Regarding claim 18, Hayes, Sr. discloses the apparatus of claim 15 above and further discloses wherein the information includes a registration number associated with the object (col. 3, 56-65 and col. 6, lines 38-44).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 10-13 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes, Sr. in view of Lane et al. (US 20080183722 A1).
Regarding claim 7, Hayes, Sr. discloses the apparatus of claim 1 above but does not explicitly disclose wherein the information includes a vehicle identification number (VIN).
Lane teaches a registration system comprising: encoding onto a tag information that includes a vehicle identification number (VIN) (Lane: ¶246-¶247, ¶257, ¶326, ¶336).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the information tag for a vehicle of Hayes, Sr. with the Vehicle Identification Number of Lane in order to satisfy data for registration requirements (Lane: ¶246) and as an obvious replacement for a physical VIN (Hayes, Sr.: col. 6, lines 38-44).
Regarding claim 10, Hayes, Sr. discloses the apparatus of claim 1 above but does not explicitly disclose a security encryption circuit.
Lane teaches: a security encryption portion of the tag (Lane: ¶223
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the RFID tag of Hayes, Sr. with the handling of security encryption of Lane in order to ensure the information remains secure (Lane: ¶223).
Regarding claim 11, Hayes, Sr. discloses the apparatus of claim 1 above but does not explicitly disclose wherein the RFID tag further comprises a first power.
Lane teaches: wherein the RFID tag further comprises a first power (Lane: ¶187, ¶420).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the RFID tag of Hayes, Sr. with the means for powering the tag of Lane in order to operate or have an enhanced range of operation (Lane: ¶420).
Regarding claim 12, Hayes, Sr. discloses the apparatus of claim 1 above but does not explicitly disclose wherein access to one or more portions of the information is selectively allowed based on a security code received from an enquiring entity.
Lane teaches: wherein access to one or more portions of the information is selectively allowed based on a security code received from an enquiring entity (Lane: ¶350-¶359).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the RFID tag of Hayes, Sr. with the key encrypted payloads of Lane in order to check whether the operator is authorized to view some, or all, of the registration information (Lane: ¶354) which helps ensure the information remains secure (Lane: ¶223).
Regarding claim 13, Hayes, Sr. discloses the apparatus of claim 1 above but does not explicitly disclose wherein the information includes user programmable information.
Lane teaches: wherein the information includes user programmable information (Lane: ¶238-¶239).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the RFID tag of Hayes, Sr. with access level controlled writing of information as thereof as taught by Lane Lane: ¶239) which helps ensure the information remains secure (Lane: ¶223).
Regarding claim 19, Hayes, Sr. discloses the apparatus of claim 15 above but does not explicitly disclose wherein the information includes a vehicle identification number (VIN).
Lane teaches a registration system comprising: encoding onto a tag information that includes a vehicle identification number (VIN) (Lane: ¶246-¶247, ¶257, ¶326, ¶336).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the information tag for a vehicle of Hayes, Sr. with the Vehicle Identification Number of Lane in order to satisfy data for registration requirements (Lane: ¶246) and as an obvious replacement for a physical VIN (Hayes, Sr.: col. 6, lines 38-44).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7 and 10-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TOAN C LY/Primary Examiner, Art Unit 2887